Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION
2.	This action is in response to the Request for Continued Examination filed November 4, 2021 and the amendment filed October 20, 2021.

3.	Claim 1 has been amended.

4.	Claim 1 has been examined and is pending with this action.


Response to Arguments
5.	Applicant's arguments filed October 20, 2021, have been fully considered but they are moot in view of the new grounds of rejection.  
Blanchard et al. (US 2010/0229194) has been cited to better teach the newly amended claim limitation (see rejection below).
For these reasons claim 1 remains rejected and pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hosek et al. (US 2007/0010898) in view of Blanchard et al. (US 2010/0229194).
As per claim 1, Hosek teaches a remote presence system, comprising: 
a remote mobile workstation comprising a controller and a drive system (see Hosek, Abstract: “Each of the first and second remote controllers are utilized to drive one or more axes”); and 
a pilot workstation operatively coupled to the remote mobile workstation in a peer-to-peer network configuration (see Hosek, Abstract: “A control system includes a clustered architecture having a master controller, a central control section including one or more first remote controllers under direct control of the master controller, and a distributed control section including a cluster controller controlled by the master controller”), the pilot workstation comprising 
a first master input device and a second master input device (see Hosek, [0093]: “Master controller 105 may include a user interface 225 with a display 240 and an input device such as a keyboard 255 or mouse 245. The user interface may be operated by a user interface controller 250 under control of processor 205. The user interface controller may also provide a connection or interface 255 to an external network, another control system, or a host computer”), 
(see Hosek, [0098]: “On board programmable memory 335, read only memory 310, random access memory 315, and program storage 320 may also include programs that allow the cluster controller 110 to receive motion commands from the master controller 105”).
Although Hosek explicitly teaches navigation commands, a remote mobile workstation, and pilot workstation, Hosek does not explicitly teach wherein the controller of the remote mobile workstation is configured to prevent navigation by a command generated by the first master input device of the pilot workstation and communicated from the pilot workstation when a command generated by the second master input device of the pilot workstation is communicated from the pilot workstation.
Blanchard teaches wherein a controller is configured to prevent navigation by a command generated by a first master input device when a command generated by a second master input device is communicated (see Blanchard, [0023]: “Execution module 102 may determine whether an input command may be executed based on a priority hierarchy. The input command may be received from a master or primary remote control device (e.g., father or master remote), secondary (e.g., mother remote), or a restricted remote control device (e.g., child remote). Each remote control device may have different execution rights which execution module 102 uses to determine whether a command should be executed”; and [0024]: “In one embodiment, execution module 102 may not execute commands for the restricted remote after a primary or secondary remote has executed commands”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Hosek in view of Cross by implementing wherein the controller of the remote mobile workstation is configured to prevent navigation by a command generated by the first master input device of the pilot workstation and communicated from the pilot workstation when a command generated by the second master input device of the pilot workstation is communicated from the pilot workstation.  One would be motivated to do so because Peled teaches in paragraph [0023]: “some of the subcommands may be considered so-called critical subcommands having a higher importance and thus a higher priority, and some of them--so-called non-critical (less important) subcommands having lower priorities”.  


Conclusion
7.	For the reasons above, claim 1 has been rejected and remain pending.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL YOUNG WON
Primary Patent Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
November 9, 2021